

116 HRES 269 IH: Expressing support for the designation of March 2, 2020, as “Gold Star Families Remembrance Day”.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 269IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Latta (for himself, Mrs. Hartzler, Mr. Fitzpatrick, Ms. Stefanik, Mrs. Bustos, Mr. Gallagher, Mr. Green of Tennessee, Mr. Hudson, Mr. Cox of California, Mr. Steube, Mr. Moulton, Mr. McClintock, Mr. Turner, Mrs. Brooks of Indiana, Mr. Cisneros, Mrs. Axne, Mr. Wilson of South Carolina, and Mr. Byrne) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of March 2, 2020, as Gold Star Families Remembrance Day.
	
 Whereas March 2, 2020, marks the 91st anniversary of President Calvin Coolidge signing an Act of Congress that approved and funded the first Gold Star pilgrimage to enable Gold Star families to travel to the gravesites of their loved ones who died during World War I;
 Whereas the members and veterans of the Armed Forces of the United States bear the burden of protecting the freedom of the people of the United States; and
 Whereas the sacrifices of the families of the fallen members and veterans of the Armed Forces of the United States should never be forgotten: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Gold Star Families Remembrance Day;
 (2)honors and recognizes the sacrifices made by the families of members and veterans of the Armed Forces of the United States who gave their lives to defend freedom and protect America; and
 (3)encourages the people of the United States to observe Gold Star Families Remembrance Day by— (A)performing acts of service and good will in their communities; and
 (B)celebrating the lives of those who have made the ultimate sacrifice so that others could continue to enjoy life, liberty, and the pursuit of happiness.
				